Citation Nr: 0934754	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, "P.R.", and "W.F."


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The Veteran testified before the undersigned in an April 2009 
Travel Board hearing, a transcript of which is included in 
the claims file.


FINDINGS OF FACT

1.  In a decision of the RO in April 1970, entitlement to 
service connection for anterior wedging of T-12 and partial 
sacralization of L-5 was denied.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.  

2.  Since the April 1970 denial of this claim, the Veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for anterior wedging of T-12 
and partial sacralization of L-5 in an April 1970 rating 
decision.  The RO gave the Veteran notice of this denial, but 
he did not complete an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in March 2007.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO appears to have 
adjudicated the issue of reopening the claim of service 
connection for a back disability in the November 2007 rating 
decision on appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a back disability before 
proceeding to the merits on appeal.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for anterior wedging of the 
T-12 vertebra and partial sacralization of the L-5 vertebra 
in the April 1970 rating decision.  Evidence at that time 
included service treatment records (STRs) and a post-
separation October 1969 X-ray report.  Such records reflected 
a normal enlistment examination, a separation exam silent for 
any back symptoms, and no record of any complaints or 
treatment regarding the back in service.  The October 1969 X-
ray indicated anterior wedging of T-12, "probably on the 
basis of old vertebral epeithysitis", and unilateral partial 
sacralization of L-5.  

Following review of the above evidence, the RO in April 1970 
denied the claim, essentially finding that the first 
manifestation of any back condition was on the October 1969 
X-ray report over three years after separation from service.

The evidence added to the record since April 1970 includes VA 
treatment records.  Such reports reflect ongoing treatment 
for chronic pain in the low back, including X-ray findings of 
transitional vertebrae at the lumbosacral level with a 
suspected old compression fracture at L1, and mild 
degenerative disc disease of the upper lumbar spine.  As such 
evidence was not previously of record, it is new.  However, 
as these treatment reports only demonstrate current 
disability, a fact already known in 1970, they do not relate 
to an unestablished fact necessary to substantiate the claim.  
Thus, such evidence is not material under 38 C.F.R. 
§ 3.156(a).  

Simply stated, there is no dispute in this case that the 
Veteran currently has a back disability; the critical issue 
is whether this disability is related to service more than 40 
years ago. 

Additionally, the Veteran's statements received subsequent to 
April 1970 are for consideration.  Such statements include 
his April 2009 hearing testimony in which he indicated that 
he had injured his back loading bombs on a busy ramp shortly 
before separation.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Veteran is also restating what he essentially 
contented many years ago.  He also indicated at the April 
2009 hearing that he had received back treatment at the 
Providence, Rhode Island VA Medical Center in 1967, although 
no records of this treatment have been found.  However, such 
fact was known at the time of the April 1970 rating decision, 
and thus it is cumulative and redundant.  

Based on the foregoing, the evidence added to the record 
since the last final rating action in April 1970 is not new 
and material.  Indeed, the record in 1970 failed to 
demonstrate that a current back disability was causally 
related to active service, and such evidence remains lacking.  
Accordingly, the requirements under 38 C.F.R. § 3.156(a) have 
not been met and the request to reopen the claim for service 
connection for a back disability is therefore denied.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  
ORDER

No new and material evidence has been received, therefore the 
claim for service connection for a back disability is not 
reopened and remains denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


